Citation Nr: 0732298	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  07-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for medial meniscus tear, 
left knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to January 
1986 in the U.S. Army, and from March 2003 to June 2004 in 
the Army National Guard.  He also had numerous periods of 
active duty for training and inactive duty training between 
and after his two periods of active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for a 
left knee medial meniscus tear.  

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing.  A 
transcript is associated with the claims file.  



FINDING OF FACT

The competent and probative medical evidence is in 
approximate balance as to whether the veteran currently has a 
medial meniscus tear of the left knee that is due to an 
incident or event in active military service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that a medial meniscus tear of the left knee 
was incurred as a result of service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In view of the favorable resolution of this 
appeal, there would be no useful purpose in discussing 
whether VA has satisfied the duties to notify and to assist 
the veteran in his claim, although the Board notes that a 
review of the record supports the conclusion that VA has 
complied with VCAA requirements.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  




38 U.S.C.A. § 101(24) defines the term "active military, 
naval, or air service" as including "active duty" and "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty."  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by reservists 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).

The initial tour of basic training by a reservist, and annual 
two-week tours on reserve training, are examples of active 
duty for training (ADT), while weekend drills are inactive 
duty training (IADT).  With respect to any reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADT, or injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 
C.F.R. §§ 3.6, 3.303, 3.304.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In this case, the veteran's service medical records (SMRs) do 
not show, nor does the veteran allege, that his left knee 
medical meniscus tear occurred during his periods of active 
duty.  Instead, the veteran has asserted that service 
connection is warranted because he suffered an injury to his 
left knee during one of his weekend National Guard drills 
which resulted in a medial meniscus tear.  Review of the 
record reveals the veteran has a current diagnosis of a left 
knee meniscus tear.  See September 2006 VA examination.  
Therefore, the remaining issue is whether the veteran has 
established a nexus between the current disability and his 
active military service.  




In support of his claim, the veteran has submitted medical 
records showing he complained of left knee pain five days 
after one of his weekend drills in September 2005.  The 
veteran reported that he was doing physical training on loose 
gravel and felt a "pop" in his knee.  The examining 
physician noted the veteran subsequently experienced pain, 
swelling, and catching in his left knee, and diagnosed him 
with a possible meniscal tear.  The September 2005 medical 
record indicates that the injury occurred in the line of 
duty, given that the veteran was on ADT, which began and 
ended on September 10, and September 11, 2005, respectively.  

In that regard, the Board notes that, while the September 
2005 medical record states that the veteran was on ADT at the 
time of the injury in question, it appears he was actually on 
IADT during at the time.  The medical record, as well as the 
veteran's testimony at the August 2007 videoconference 
hearing, indicates that he was performing one his weekend 
drills at the time of the injury and, as noted above, weekend 
drills are generally considered IADT.  Regardless, service 
connection may be established for a disability resulting from 
injury incurred or aggravated while performing IADT, which is 
what the veteran is claiming in this case.  

After carefully reviewing the evidence of record, the Board 
finds the evidence is in relative equipoise on the question 
of service connection for a left knee medical meniscus tear.  
In making the above determination, the Board notes there is 
no specific medical opinion of record which addresses whether 
the veteran's left knee medical meniscus tear is related to 
his military service.  However, as noted above, the medical 
evidence of record clearly shows that the veteran complained 
of left knee pain almost immediately after one of his weekend 
IADT periods, and reported that the pain began while he was 
performing physical training on loose gravel.  In this 
regard, the Board finds the veteran's testimony at the August 
2007 video-conference hearing credible, as he testified that 
he was running during a physical training test and stepped on 
some loose gravel.  He testified that he felt his knee give 
way and heard a "pop" but caught himself before hitting the 
ground.  He further testified that he continued running but 
his knee began to swell afterwards, and he put ice on it.  


In evaluating this claim, the Board finds it probative that 
the veteran sought medical treatment for left knee pain five 
days after his weekend drill in September 2005 and, at that 
time, reported that the injury began while performing 
physical training.  The Board also finds especially probative 
that a subsequent private MRI report dated November 2005 
confirmed the veteran had a medical meniscal tear in his left 
knee, and indicated the veteran had been complaining of left 
knee pain for two months.  

In sum, there is sufficient evidence to support a finding 
that the veteran has a current left knee disability which is 
related to his National Guard service.  As noted, the medical 
evidence of record unmistakably shows he suffered an injury 
to his left knee during one of his weekend IADT periods, 
which resulted in a medical meniscus tear in his left knee.  
We do note that the veteran had been previously diagnosed 
with minimal osteoarthritis in both his left and right knees; 
however, his SMRs are negative for any complaints, treatment, 
or findings which suggest that he suffered an injury to his 
left knee during his two periods of active duty or during any 
of his periods of ADT or IADT which could have led to the 
development of the osteoarthritis that was diagnosed in 
February 2005.  In this regard, the veteran testified that he 
was not aware of any other injury to his left knee prior to 
September 2005.  In addition, the Board notes that there is 
no evidence showing the veteran had any symptomatology 
associated with his left knee prior the injury in September 
2005.  When he was diagnosed with osteoarthritis in February 
2005, he had normal range of motion with no pain and 
excellent stability in his left knee.  In contrast, the 
September 2006 VA examination report reflects the veteran had 
limited range of motion, with complaints of pain, and 
palpable tenderness in his left knee.  

In view of the foregoing, we find there is competent and 
probative medical evidence showing the veteran suffered an 
injury to his left knee during IADT, was diagnosed with a 
medial meniscus tear two months after his period of IADT, and 
is currently diagnosed with a meniscus tear of the left knee.  
There is no evidence of record which suggests the veteran's 
current diagnosis was not otherwise incurred. 


Acknowledging the matter of the presence of apparently non-
service-connected arthritis in the knees, the Board will 
invoke the reasonable-doubt doctrine and conclude that 
service connection for the medial meniscus tear of the left 
knee is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to service connection for medial meniscus tear, 
left knee, is granted.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


